t c memo united_states tax_court mark c nagy petitioner v commissioner of internal revenue respondent docket no filed date mark c nagy pro_se maria murphy for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge larry l nameroff pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with all section references are to the internal revenue code all rule references are to the tax_court rules_of_practice and procedure and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge nameroff special_trial_judge this case is before the court on respondent's motion to dismiss for failure to state a claim upon which relief can be granted filed pursuant to rule respondent further moved for the imposition of sanctions pursuant to sec_6673 petitioner resided in los alamitos california at the time the petition was filed in this case respondent by a notice_of_deficiency dated date determined deficiencies in and additions to petitioner's federal income taxes for the taxable years and as follows year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number additions to tax the deficiencies in income_tax including self-employment_tax are based on respondent's determination that petitioner failed to file income_tax returns for the taxable years before the court and had gross_income as reconstructed by respondent in the respective amounts of dollar_figure dollar_figure and dollar_figure respondent further determined that petitioner had unreported interest in of dollar_figure and form_w-2 wages in in the amount of dollar_figure of which dollar_figure was withheld the additions to tax under sec_6651 are based on respondent's determination that petitioner's failure_to_file timely income_tax returns was not due to reasonable_cause the additions to tax under sec_6654 are based on respondent's determination that petitioner failed to pay the requisite estimated income_tax for the years in issue the petition timely filed contains the following allegations reproduced exactly the petitioner upon presentment by internal revenue returned and refused for cause ucc said presentments without dishonor in addition petitioner mark nagy is not a u s citizen neither is he a 'resident nor inhabitant' of the u s and has no income effectively connected with the united_states that mark nagy did not knowingly or voluntarily enter into any agreement or contract to be liable for the national debt or 'elected' to be treated as a resident_of_the_united_states under cfr part 5h usc sec_6013 g h by the signing of form_1040 or other related u s forms mark nagy is not a party to any transaction with the u s let the u s produce the original signed contract sec b further petitioner sayeth not after respondent filed the instant motion to dismiss petitioner filed an objection in which he claims inter alia that self-employment_tax is an excise-taxable activity and that petitioner is a non-resident alien for purpose of the federal excise_tax at issue in this case is the factual error the respondent made by classifying the petitioner as a resident of the u s and that the petitioner is engaged in excise taxable activity since the petitioner was is a non resident_alien and not engaged in any excise taxable activity he disputes the deficiencies additions to tax and interest this case was scheduled for hearing on respondent's motion for date in los angeles california petitioner failed to appear for that hearing the court did receive a copy of a document purporting to be a 2nd second codicil wherein petitioner purportedly attempted to revoke all signatures that appear on every federal form codicil including but not limited to the 'original' form and all subsequent forms that bear the ss no for all years inclusive that document has not been filed nor if filed would it have any bearing on this case discussion rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted we may grant such a motion when it appears beyond doubt that the party's adversary can prove no set of facts in support of a claim that would entitle him or her to relief 355_us_41 677_f2d_676 8th cir rule b requires that a petition filed in this court contain clear and concise assignments of each and every error that the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency and the additions to tax in dispute rule b further requires that the petition contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see 78_tc_646 the failure of a petition to conform with the requirements set forth in rule may be grounds for dismissal rule sec_34 b in general the determinations made by the commissioner in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover any issue not raised in the pleadings is deemed to be conceded rule b jarvis v commissioner supra pincite n 73_tc_736 the petition filed in this case does not satisfy the requirements of rule b and there is neither assignment of error nor allegation of fact in support of any justiciable claim rather there is nothing but tax_protester rhetoric and legalistic gibberish as indicated by the passages of the petition and objection that we have quoted above see 82_tc_403 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir no facts supporting a nonresident_alien finding have been alleged further petitioner did not appear at the call of this case for hearing on respondent's motion but purported to revoke his signature on all previously filed form sec_1040 we see no need to catalog petitioner's contentions and painstakingly address them we have dealt with many of them before e g nieman v commissioner tcmemo_1993_533 solomon v commissioner tcmemo_1993_509 affd without published opinion 42_f3d_1391 7th cir moreover as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir because the petition fails to state a claim upon which relief can be granted we shall grant respondent's motion to dismiss see 747_f2d_478 8th cir we turn now to respondent's request for the award of a penalty against petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the record in this case convinces us that petitioner was not interested in disputing the merits of either the deficiency in income_tax or the additions to tax determined by respondent in the notice_of_deficiency rather the record demonstrates that petitioner regards this case as a vehicle to protest the tax laws of this country and espouse his own misguided views a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner's position consists solely of tax_protester rhetoric and legalistic gibberish based on well established law petitioner's position is frivolous and groundless we are also convinced that petitioner instituted and maintained this proceeding primarily if not exclusively for purposes of delay having to deal with this matter wasted the court's time as well as respondent's moreover cases of taxpayers with genuine controversies were delayed in view of the foregoing we shall exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure coleman v commissioner supra pincite crain v commissioner supra pincite8 coulter v commissioner 82_tc_580 82_tc_403 to reflect the foregoing an order of dismissal and decision will be entered
